 

EXHIBIT 10.1
 
SUMMARY OF TIVO INC. FISCAL YEAR 2012
BONUS PLAN FOR EXECUTIVE OFFICERS
Purpose:
The terms of the TiVo Inc. (the “Company”) Fiscal Year 2012 Bonus Plan for
Executive Officers (the “Plan”) have been established to reward the Company's
executive officers for assisting the Company in achieving its operational goals
through exemplary performance. Under the Plan, bonuses will be based on the
achievement of specified corporate and departmental goals at end of fiscal year
2012, as determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) and/or the Board of Directors (the “Board”).
Determination of Fiscal Year 2012 Bonuses:
Company executive officers will be eligible to receive targeted bonus amounts to
be paid in cash under the Plan. The amount of actual bonuses to be paid in cash
will be based primarily on the achievement of objective and subjective Company
and departmental performance goals and may be higher or lower than targeted
amounts according to pre-determined formulas that will be applied by the
Compensation Committee and the Board. Target cash bonuses for the Company's
named executive officers under the Plan for fiscal year 2012 will be 50% of each
named executive officer's base salary, other than the Company's Chief Executive
Officer, whose target is 100% of his base annual salary. For all executive
officers (excluding the Company's Senior Vice President, Chief Technology
Officer and Chief Executive Officer), actual cash bonuses will be based fifty
percent (50%) on performance against specified corporate goals, thirty percent
(30%) on specified Company-wide engineering objectives, and twenty percent
(20%) on performance against specified departmental goals. Upon achievement of
at least three Company-wide engineering objectives (four in the case of the
Company's engineering executives), each of the Company's named executive
officers (including the Company's Senior Vice President, Chief Technology
Officer and Chief Executive Officer) are also eligible for additional
above-target amounts of up to twenty-six percent (26%) of such named executive
officer's targeted bonus for achievement of additional specified engineering
upside objectives relating to engineering development and service improvement
projects, new product development, partner product support and efficiency
initiatives (with further upside potential as a result of one engineering
cost-saving goal being uncapped relative to the amount of efficiency actually
achieved by the organization).
For all executive officers (excluding the Company's Chief Executive Officer),
the corporate goals component of bonuses will be based on meeting specified
goals with respect to the Company's financial performance including a service
and technology revenue goal, Adjusted EBITDA* goal, an end of fiscal year 2012
cash balance goal, as well as a subjective measure of management's overall
performance relative to the Company's FY12 strategic priorities as assessed by
the Board in its discretion. For all executive officers (excluding the Company's
Chief Executive Officer), the Company-wide engineering objectives relate to the
delivery of current products and projects in development and future distribution
deals.
The Company's Chief Executive Officer's bonus will be based on specified
corporate performance goals relating to service and technology revenue goal,
Adjusted EBITDA* goal, and an end of fiscal year 2012 cash balance goal, the
Board's subjective measure of the Company's progress with respect to existing
intellectual property litigations and overall Company performance, as well as
milestone achievements related to the delivery and launch of specified products
and engineering projects.
The Company's Senior Vice President, Chief Technology Officer's bonus will be
based twenty-five percent (25%) on the corporate goals specified above,
twenty-five percent (25%) on the specified Company-wide engineering objectives
referenced above, and fifty percent (50%) research and development project
milestones.
In addition to the above amounts, certain of the Company's named executive
officers are eligible for additional above-target payouts for performance
against specified individual goals. The Company's Senior Vice President, General
Manager of Products and Revenue, is eligible for an additional ten percent (10%)
of his target bonus in connection with the achievement of a specified
product-performance related goal.
Additionally, the Company's Senior Vice President, General Counsel, and Senior
Vice President, Chief Technology Officer, are eligible for up to an additional
ten percent (10%) and fifteen percent (15%), respectively, of their target
bonuses upon achievement of a specified litigation-related goal as well as an
additional payout of 47.6% and 37.5% of their respective target bonuses for each
instance of another specified litigation-related goal achieved during fiscal
year 2012. Also, in the event of the Company's receipt of additional damages in
the EchoStar litigation, the Company's Senior Vice President, General Counsel
and Senior Vice President, Chief Technology

 

--------------------------------------------------------------------------------

 

Officer are eligible for a payout equal to 15.9% and 12.5% respectively of their
target bonuses for each specified increment of damages received by the Company
above a pre-determined threshold. Furthermore, the Company's Senior Vice
President, General Counsel is eligible to receive 10.8% of his target bonus for
each instance of another specified litigation-related goal achieved during
fiscal year 2012.
The Board and the Compensation Committee reserve the right to modify these
goals, amounts and criteria at any time.
 
 
*    “Adjusted EBITDA” is defined as income before interest expense, provision
for income taxes and depreciation, amortization, and stock-based compensation
expense.
 
 
 
 

 